 1   Tanya E. Moore, SBN 206683
     MISSION LAW FIRM, A.P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone: (408) 298-2000
     Facsimile: (408) 298-6046
 4   E-mail: service@mission.legal
 5   Attorney for Plaintiff,
     Francisca Moralez
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11   FRANCISCA MORALEZ,               )              No. 4:18-cv-02597-KAW
                                      )
12              Plaintiff,            )              STIPULATION FOR DISMISSAL OF
                                      )              ENTIRE ACTION WITH THE COURT’S
13        vs.                         )              RETENTION OF JURISDICTION TO
                                      )
14   METZIA, INC. dba THE CLOSET      )              RESOLVE PLAINTIFF’S CLAIM FOR
     FACTORY; BATTON ASSOCIATES, LLC; )              ATTORNEYS’ FEES, COSTS AND
15                                    )              LITIGATION EXPENSES
                                      )
16              Defendants.           )
                                      )              [PROPOSED] ORDER
17                                    )
                                      )
18                                    )
                                      )
19                                    )
                                      )
20                                    )
                                      )
21
22
23
24
25
26
27
28

          STIPULATION FOR DISMISSAL OF ENTIRE ACTION AND RETENTION OF JURISDICTION;
                                      [PROPOSED] ORDER


                                            Page 1
 1          IT IS HEREBY STIPULATED by and between Plaintiff, Francisca Moralez
 2   (“Plaintiff”), and Defendants, Metzia, Inc. and Batton Associates, LLC (“Defendants,” and
 3   together with Plaintiff, “the Parties”), all parties to this action, by and through their respective
 4   counsel, that pursuant to Federal Rule of Civil Procedure 41(a)(2), the above-captioned action
 5   be dismissed with prejudice.
 6          IT IS FURTHER STIPULATED by the Parties that the Court shall expressly retain
 7   jurisdiction over this matter for the purpose of adjudicating any subsequent motion Plaintiff
 8   may bring to recover her attorneys’ fees and costs (“Fees Motion”). Any Fees Motion shall be
 9   filed within 45 days of the date the Court issues its Order on this stipulation.
10          IT IS FURTHER STIPULATED by the Parties that Plaintiff is the prevailing party in
11   this matter solely for purposes of adjudicating the Fees Motion.
12
     Dated: November 1, 2018                       MISSION LAW FIRM, A.P.C.
13
14                                                 /s/ Tanya E. Moore
15                                                 Tanya E. Moore
                                                   Attorney for Plaintiff,
16                                                 Francisca Moralez
17
     Dated: November 1, 2018                       BERLINER COHEN, LLP
18
19
                                                   /s/ Christine H. Long
20                                                 Christine H. Long
                                                   Isabella L. Shin
21                                                 Attorneys for Defendants,
22                                                 Metzia, Inc. dba The Closet Factory; and
                                                   Batton Associates, LLC
23
                                             ATTESTATION
24
25   Concurrence in the filing of this document has been obtained from each of the individual(s)
     whose electronic signature is attributed above.
26
                                                   /s/ Tanya E. Moore
27
                                                   Tanya E. Moore
28                                                 Attorney for Plaintiff, Francisca Moralez

          STIPULATION FOR DISMISSAL OF ENTIRE ACTION AND RETENTION OF JURISDICTION;
                                      [PROPOSED] ORDER


                                                   Page 2
 1                                                   ORDER
 2          The Parties having so stipulated and good cause appearing,
 3          IT IS HEREBY ORDERED as follows:
 4          1.      The Court shall expressly retain jurisdiction over this matter for the purpose of
 5   adjudicating any motion brought by Plaintiff to recover her attorneys’ fees and costs (“Fees
 6   Motion”).
 7          2.      Plaintiff shall file any Fees Motion within 45 days of the date of this Order.
 8          3.      Solely for purposes of adjudicating any Fees Motion, Plaintiff is adjudged the
 9   prevailing party in this action.
10          4.      Except as provided for in paragraph 1, the action is dismissed with prejudice.
11
12   IT IS SO ORDERED.
13
14   Dated: 11/8/18
15                                                 KANDIS A. WESTMORE
                                                   United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

          STIPULATION FOR DISMISSAL OF ENTIRE ACTION AND RETENTION OF JURISDICTION;
                                      [PROPOSED] ORDER


                                                  Page 3
